           Case 1:20-cv-01253-DAD-SAB Document 18 Filed 02/08/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MELVIN R. ARRANT,                                )   Case No.: 1:20-cv-01253-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER FOR OFFICE OF THE ATTORNEY
13            v.                                          GENERAL TO SHOW CAUSE WHY SANCTIONS
                                                      )   SHOULD NOT BE IMPOSED FOR FAILURE TO
14                                                    )   COMPLY WITH THE COURT’S DECEMBER 17,
     KELLY SANTORO, et al.,
                                                      )   2020, ORDER
15                                                    )
                     Defendants.                      )   (ECF No. 15)
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Melvin R. Arrant is proceeding pro se and in forma pauepris in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On December 17, 2020, the Court found that service of the complaint was appropriate against
21   Defendants Lozano, E. Garcia, Dodson, O. Herrera, J. Valdez, Felix, A. Flores, P. Chanelo, and D.
22   Tapia for retaliation, and separate excessive force claims against defendants J. Florez and D. Tapia.
23   (ECF No. 15.)
24            On January 5, 2021, the California Department of Corrections and Rehabilitation (CDCR) filed
25   a notice of intent to waive service as to all Defendants. (ECF No. 17.) A waiver by the Office of the
26   Attorney General was due thirty days thereafter. (ECF No. 15.) However, to date, the Office of the
27   Attorney General has not returned the waiver of service and the thirty-day time period has expired.
28   ///
                                                          1
       Case 1:20-cv-01253-DAD-SAB Document 18 Filed 02/08/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that within thirty (30) days the Office of the Attorney

2    General shall show cause why sanctions should not be imposed for failure to comply with the Court’s

3    December 17, 2020 order. The Clerk of Court shall serve a copy of this order by email on Supervising

4    Deputy Attorney General Lawrence Bragg.

5
6    IT IS SO ORDERED.

7    Dated:     February 8, 2021
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
